 

 

Exhibit 10.4

 



REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (“Agreement”), dated as of 1 October 2020, by NEC
PAYMENTS B.S.C. (CLOSED) a company registered at Office 32, Classic Tower,
Building 869, Road 3618, Block 436, Seef District, Kingdom of Bahrain with
commercial registration number 92080-1 (“NECP”); and APPTECH CORP., a
corporation incorporated in the State of Wyoming whose principal office is at
5876 Owens Avenue, Suite 100, Carlsbad CA 92008, United States of America
(“AppTech”).

 

RECITALS

 

WHEREAS, pursuant to that certain Subscription License and Service Agreement of
even date herewith by NECP and AppTech (the “SLSA”), NECP shall be issued that
certain number of common stock, par value $0.001 per share of the Company (the
“Common Stock”) that is equal to fifteen percent (15%) of the total issued and
outstanding shares of the Company upon the occurrence of the Funding (the
“Restricted Shares”) in accordance with the terms of the SLSA.

 

WHEREAS, at issuance, the Restricted Shares will be unregistered shares.

 

WHEREAS, in connection with the grant and issuance of the Restricted Shares,
AppTech has agreed to grant certain registration rights as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

(i)Agreement: as defined in the opening paragraph.

 

(ii)Common Stock: as defined in the recitals.

 

(iii)Effectiveness Period: as defined in Section 5.1(b).

 

(iv)Exchange Act: the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.

 

(v)Incidental Registration: as defined in Section 2.1.

 

(vi)Piggy-Back Request: as defined in Section 2.1.

 

(vii)Prospectus: the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all materials incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(viii)Registrable Securities: the Restricted Shares and any other securities
issued or issuable with respect to the Restricted Shares by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or
otherwise, provided that any particular shares of such Registrable Securities
shall cease to be Registrable Securities when (i) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (ii) such shares shall have become eligible to
be sold to the public by the Holder pursuant to Rule 144 under the Securities
Act, or (iii) subsequent disposition of such shares shall not require
registration or qualification of them under the Securities Act or of any similar
state law then in force.

 



 

 

 

(ix)Registration: a registration of securities (including Registrable
Securities) under the Securities Act.

 

(x)Registration Expenses: any and all expenses incident to performance of or
compliance with this Agreement by the Company and its subsidiaries, including,
without limitation (i) all SEC, stock exchange and other registration, listing
and filing fees (other than fees and expenses incurred in connection with
compliance with state securities or blue sky laws); (ii) all fees and expenses
incurred in connection with compliance with the rules for trading securities on
any stock exchange on which the Common Stock is traded (including reasonable
fees and disbursements of counsel to the underwriters in connection with such
compliance and the preparation of a Blue Sky Memorandum and legal investment
survey), (iii) all expenses of printing, distributing, mailing and delivering
any Registration Statement, any Prospectus, any underwriting agreements,
transmittal letters, securities sales agreements, securities certificates and
other documents relating to the performance of or compliance with this
Agreement, (iv) the fees and disbursements of counsel for the Company and of the
independent public accountants of the Company, including the expenses of any
“cold comfort” letters required by or incident to such performance and
compliance, (v) the fees and expenses of any trustee, transfer agent, registrar,
escrow agent or custodian, (vi) the expenses customarily borne by the issuer
incurred in connection with making road show presentations, if any, to
facilitate the distribution and sale of Registrable Securities, and (vii) all
internal expenses of the Company (including all salaries and expenses of
officers and employees performing legal or accounting duties).

 

(xi)Registration Statement: any registration statement of the Company that
covers any Registrable Securities filed or to be filed pursuant to this
Agreement in connection with a Registration of Registrable Securities pursuant
to Section 2, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits, and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

 

(xii)Restricted Shares: as defined in the recitals.

 

(xiii)Rule 144: Rule 144 (or any successor provision) under the Securities Act.

 

(xiv)SEC: the Securities and Exchange Commission.

 

(xv)Securities Act: the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

(xvi)Underwritten Registration or Underwritten Offering: a Registration in which
securities of the Company (including Registrable Securities) are sold to an
underwriter for reoffering to the public.

 

Terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the SLSA.

 



 

 

 

SECTION 2. Incidental Registration Rights.

 

2.1 Requests for Incidental Registration. If AppTech proposes to register any of
its Common Stock (other than pursuant to a Registration on Form S-4 or S-8 or
any successor form), it will give prompt written notice to NECP of its intention
to effect such Registration (the “Incidental Registration”). Within fifteen (15)
days of receiving such written notice of an Incidental Registration, NECP may
make a written request (the “Piggy-Back Request”) that the Company include in
the proposed Incidental Registration all, or a portion, of the Registrable
Securities owned by NECP (which Piggy-Back Request shall set forth, if
applicable, the Registrable Securities intended to be disposed of by NECP and
the intended method of disposition thereof).

 

2.2 Obligation to Effect Incidental Registration.

 

(a) AppTech shall use all commercially reasonable efforts to include in any
Incidental Registration all Registrable Securities which AppTech has been
requested to register pursuant to any timely Piggy-Back Request to the extent
required to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities so to be registered.

 

(b) Notwithstanding the preceding Sections 2.1 and 2.2(a):

 

(i) AppTech shall not be obligated pursuant to this Section 2 to effect a
Registration of Registrable Securities requested pursuant to a timely Piggy-Back
Request if AppTech discontinues the related Incidental Registration at any time
prior to the effective date of any Registration Statement filed in connection
therewith;

 

(ii) if a Registration pursuant to this Section 2 involves an underwritten
offering, and the managing underwriter (or, in the case of an offering that is
not underwritten, an investment banker) shall advise AppTech that, in its
opinion, the number of securities requested and otherwise proposed to be
included in such Registration exceeds the number which can be sold in such
offering without adversely affecting the marketability of the offering, AppTech
will include in such Registration to the extent of the number which AppTech is
so advised can be sold in such offering, first, the securities AppTech proposes
to sell for its own account in such Registration and second, the Registrable
Securities of NECP requesting to be included in such Registration and all other
securities requested to be included in such Registration on a pro rata basis;
and

 

(iii) if AppTech is engaged in, or has definitive plans to engage in, any
activity or negotiations that, in the good faith determination of the Board of
Directors of AppTech, would be adversely affected by disclosure that would be
required in connection with a Registration to the material detriment of AppTech,
then AppTech may delay such registration for a period of eighty (80) days from
the date of termination or disclosure of such activity or negotiations.

 

 

SECTION 3. Mandatory Registration.

 

In the event AppTech does not initiate an Incidental Registration, discontinues
an Incidental Registration at any time prior to the effective date of any
Registration Statement, or any of the Registrable Securities remain unregistered
as of the eighteen (18) month anniversary of the date hereof, then NECP shall
have the right to demand (the “Demand Notice”), and AppTech agrees to file, a
Registration Statement with the SEC to register the Registrable Securities and
to achieve effectiveness of said Registration Statement within one hundred
twenty (120) days of the Demand Notice.

 

SECTION 4. Underwriters.

 

4.1 Underwritten Offers. The provisions of this Section 4 do not establish
additional registration rights but instead set forth procedures applicable, in
addition to those set forth in Sections 2 and 5, to any Registration which is an
underwritten offering.

 



 

 

 

4.2 Selection of Underwriters. If a Registration of Registrable Securities is
being effected pursuant to Section 2 and such securities are to be distributed
by or through one or more underwriters, AppTech shall have the right to select
one or more underwriters to administer the offering.

 

4.3 Participation in Underwritten Registrations. NECP shall have the right to
participate in any underwritten Registrations.

 

4.4 Holdback Agreement of NECP. If and whenever AppTech proposes to register any
of its equity securities under the Securities Act for its own account (other
than on Form S-4 or S-8 or any successor form) or is required to use all
commercially reasonable efforts to effect the Registration of any Registrable
Securities under the Securities Act pursuant to Section 2, NECP agrees not to
effect any public sale or distribution, including any sale pursuant to Rule 144,
of any Registrable Securities, of any other equity securities of AppTech, or any
securities convertible into or exchangeable for any equity securities of
AppTech, within fifteen (15) days prior to and ninety (90) days after the
effective date of the Registration Statement relating to such Registration,
except as part of such Registration or with the prior written consent of AppTech
and the managing underwriter, if any.

 

SECTION 5. Registration Procedures.

 

5.1 Obligations of AppTech. If and whenever AppTech is required pursuant
to Section 2 or Section 3 to effect a Registration of Registrable Securities,
AppTech shall, subject to the provisions of Section 2 or Section 3, (as
applicable):

 

(a) prepare and file with the SEC a Registration Statement covering such
Registrable Securities and use commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective as provided
herein;

 

(b) use all commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to such Registration Statement as may be
necessary to keep such Registration Statement and Prospectus used in connection
therewith effective at least until the earlier of (i) one-hundred eighty (180)
days after the effective date of such Registration Statement, and (ii) the
completion of the distribution by NECP of all of the Registrable Securities
covered by such Registration Statement (the “Effectiveness Period”);

 

(c) furnish to NECP such numbers of copies of a prospectus, including a
preliminary prospectus, as they may reasonably request in order to facilitate
the disposition of Registrable Securities owned by them;

 

(d) use commercially reasonable efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the securities or blue
sky laws of such states within the United States as AppTech
determines, provided that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any state
wherein it is not so qualified, subject itself to taxation in any state wherein
it is not so subject, or take any action which would subject it to general
service of process in any state wherein it is not so subject; and

 

(e) (i) notify NECP of Registrable Securities covered by such Registration
Statement if, to its knowledge, such Registration Statement, at the time it or
any amendment thereto became effective, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and, as promptly as
practicable, prepare and file with the SEC a post-effective amendment to such
Registration Statement and use commercially reasonable efforts to cause such
post-effective amendment to become effective such that such Registration
Statement, as so amended, shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and (ii) notify NECP of
Registrable Securities covered by such Registration Statement, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, if, to its knowledge, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and, as promptly as practicable, prepare and furnish to
NECP a reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 



 

 

 

NECP agrees that upon receipt of any notice from AppTech pursuant to Section
4.1(d), NECP will promptly discontinue the NECP’s disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until NECP shall have received notice from AppTecg that such
Registration Statement has been amended and/or copies of the supplemented or
amended Prospectus contemplated by Section 4.1(d) have been furnished. If so
directed by AppTech, NECP of Registrable Securities will deliver to the Company
all copies, other than permanent file copies, in NECP’s possession of the
Prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

(f) in the event of any underwritten public offering, enter into an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering, and take all such customary actions in connection therewith;

 

(g) use its commercially reasonable efforts to cause all such Registrable
Securities registered pursuant hereunder to be qualified for inclusion in or
listed on each securities exchange on which similar securities issued by AppTech
are then listed to the extent such Registrable Securities satisfy applicable
listing requirements;

 

(h) make available to NECP AppTech’s transfer agent and registrar to expedite
and facilitate disposition by NECP of Registrable Securities pursuant to any
registration statement;

 

(i) obtain a CUSIP number for all such Registrable Securities (if applicable),
in each case not later than the effective date of such registration; and

 

(j) facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legend) representing the Registrable Securities to be offered
pursuant to any registration statement and enable such certificates to be in
such denominations or amounts as NECP may reasonably request and registered in
such names as NECP may request (subject to potential restrictions on transfer
set forth in the SLSA); and

 

(k) take all other reasonable and customary actions necessary to expedite and
facilitate disposition by NECP of Registrable Securities pursuant to any
registration statement.

 

5.2 Rule 144(c)(1). In accordance with subsection (c)(1) of Rule 144, the
Company hereby covenants and agrees that, during the term of this Agreement, it
(i) will remain subject to the reporting requirements of Section 13 or Section
15(d) of the Exchange Act and (ii) will file all reports required to be filed
under Section 13 or Section 15(d) of the Exchange Act.

 

5.3 Seller Information. The Company may require any holder of any Registrable
Securities as to which any Registration is being effected to furnish to AppTech
such information regarding such holder and the distribution of such Registrable
Securities as AppTech may from time to time reasonably request and as shall be
required by law in connection therewith. NECP agrees to furnish promptly to
AppTech all information required to be disclosed in order to make the
information previously furnished to AppTech by NECP not materially false or
misleading.

 

SECTION 6. Registration Expenses.

 

AppTech shall pay all Registration Expenses arising from or incidental to the
performance of, or compliance with, this Agreement.

 



 

 

 

SECTION 7. Authorization of Restricted Shares.

 

AppTech hereby represents and warrants to NECP that the Restricted Shares were
duly authorized and reserved for issuance as of the Funding Date and, upon
issuance to NECP as contemplated in the SLSA , were fully paid and
nonassessable, and the issuance thereof was not subject to any preemptive or
other similar right. AppTech had a sufficient number of shares of unissued
Common Stock authorized under its Certificate of Domestication, as amended, to
issue the Restricted Shares that were delivered to NECP under the SLSA.

 

SECTION 8. Indemnification.

 

8.1 Indemnification by AppTech. To the extent permitted by law, AppTech shall
indemnify, defend and hold harmless NECP, and the directors, officers, employees
and shareholders of NECP, any underwriter (as defined in the Securities Act) for
NECP and each person, if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) NECP or such underwriter
from and against any and all losses, claims, damages and liabilities, joint or
several, (including, without limitation, reasonable legal fees and other
expenses incurred in connection with any suit, or proceeding or any claim
asserted) to which any of the foregoing may become subject, under the Securities
Act, the Exchange Act, any state securities laws, or otherwise, based upon or
arising out of any untrue statement or alleged untrue statement of a material
fact in a Registration Statement, any Prospectus or omission or alleged omission
to state therein any material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, that AppTech
shall have no obligation to indemnify or hold harmless such persons in any such
case for any such loss, claim, damage, liability or action if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to AppTech by NECP expressly
for use in the preparation of such Registration Statement, Prospectus, or
amendment or supplement thereto; and provided further, however, that AppTech
shall have no obligation to indemnify or hold harmless NECP with respect to any
Prospectus, if the person asserting any claim purchased shares in the offering
and if a copy of the Prospectus was not sent or given by or on behalf of NECP to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
Prospectus would have cured the defect giving rise to such claim.

 

8.2 Indemnification Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand (each, a
“Proceeding”) shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to Section 8.1, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in
writing; provided that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have under this Section 8 except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure. If any such Proceeding shall be
brought or asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent in such
Proceeding the Indemnified Person and any others entitled to indemnification
pursuant to this Section 8. Any indemnification required to be made by an
Indemnifying Party pursuant to this Section 8 shall be made by periodic payments
to the Indemnified Party during the course of the action or proceeding, as and
when bills are received by such Indemnifying Party with respect to an
indemnifiable loss, claim, damage, liability or expense incurred by such
Indemnified Party. In any such Proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Person unless (i) the Indemnifying Person
and the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such Proceeding (including, without
limitation, any impleaded parties) include both the Indemnifying Person and the
Indemnified Person and representation of both such parties by the same counsel
would be inappropriate due to actually or potentially differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any Proceeding or related Proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate law
firm (in addition to any reasonably necessary local counsel) for all Indemnified
Persons. Any such separate firm (x) for NECP, its directors, officers, employees
and shareholders and any control persons of NECP may only be designated in
writing by NECP and (y) in all other cases may only be designated in writing by
AppTech. The Indemnifying Person shall not be liable for any settlement of any
Proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened Proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement (A)
includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such Proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 



 

 

 



8.3 Other Remedies. If for any reason the foregoing indemnities are unavailable,
or are insufficient to hold harmless an indemnified party, other than by reason
of the exceptions provided therein, then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such
losses, claims, damages, liabilities, actions, proceedings or expenses in such
proportion as is appropriate to reflect the relative benefits to and faults of
the indemnifying party on the one hand and the indemnified party on the other in
connection with the offering of Registrable Securities (taking into account the
portion of the proceeds of the offering realized by each such party) and the
statements or omissions or alleged statements or omissions which resulted in
such loss, claim, damage, liability, action, proceeding or expense, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statements or omissions. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. No party shall be liable for contribution under this Section
8.3 except to the extent and under such circumstances as such party would have
been liable to indemnify under this Section 8 if such indemnification were
enforceable under applicable law.

 

SECTION 9. Miscellaneous.

 

9.1 Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement, and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

9.2 Term. This Agreement shall be effective as of the date hereof and shall
continue in effect thereafter until the earlier of (a) its termination by the
consent of the parties hereto or their respective successors in interest, and
(b) the date on which no Registrable Securities remain outstanding.

 

9.3 Notices. All notices required to be delivered by the provisions of this
Agreement shall be deemed to have been received: (i) when delivered by hand; or
(ii) on the day of delivery confirmation after being delivered by a reputable
international courier service; or (iii) at the time sent via email; in each case
to the principal business address or an agreed email address of the Parties set
forth above, or such other principal business address or email address of which
the notifying Party has been notified in accordance with this Clause 9
(“Business Address”).

 



 

 

 

The Parties agree that the Business Address for the Parties as of the date of
this Agreement are as follows:

 

NECP:

 

Office 32, Building 869, Road 3618, Block 436

Seef District

Kingdom of Bahrain

Attn: Mr. Andrew Sims, CEO

 

And

 

AppTech:

 

5876 Owens Avenue

Suite 100

Carlsbad CA 92008

United States of America

Attn: Luke D’Angelo

 

The Parties further agree that, with regard to AppTech, the following email
addresses shall be valid for service of notice under this Agreement
ldangelo@apptechcorp.com and gwachs@apptechcorp.com and with regard to NECP, the
following email addresses shall be valid for service of notice under this
Agreement: andrew.sims@necpayments.com and fuad.nonoo@necpayments.com.

 

9.4 Amendments; Waivers; etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
are not exclusive of any rights or remedies that any party may otherwise have at
law or in equity.

 

9.5 Severability. If any provision of this Agreement, including any phrase,
sentence, clause, Section or subsection is inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering the provision
in question inoperative or unenforceable in any other case or circumstance, or
of rendering any other provision or provisions herein contained invalid,
inoperative, or unenforceable to any extent whatsoever.

 

9.6 Choice of Law; Dispute Resolution.

 

(a)                        Subject to clause 9.6(b) below, this Agreement shall
be governed by and interpreted in accordance with laws of the State of Delaware
and the federal laws of the United States. This Agreement is originally written
in the English language and the English language version shall control over any
translations.

 

(b)               The Parties agree to resolve any dispute in connection with
this Agreement through good faith negotiations. In the event that a resolution
of a dispute is not reached within fifteen (15) days of negotiations commencing
the matter shall be escalated to the Chief Executive Officer of AppTech and the
Chief Executive Officer of NECP who shall attempt to agree a final resolution to
the dispute. In the event that a resolution is still not agreed within a further
fifteen (15) days, the dispute, shall be submitted to arbitration in accordance
with the International Arbitration Rules of the American Arbitration
Association. The number of arbitrators shall be three and the place of
arbitration shall be New York, United States of America. The language(s) of the
arbitration shall be English. Any award shall be final and binding on the
Parties and may be confirmed in, and judgment upon the award entered by, any
court having jurisdiction. Each party shall bear their own costs for the
arbitration, but they shall equally share the fees of the arbitrators. The
arbitrators are explicitly authorised to award attorneys’ fees as part of any
award. This arbitration provision shall be deemed to be self-executing and in
the event either Party fails to appear at any properly noticed arbitration
proceeding, award may be entered against either Party notwithstanding a Party’s
failure to appear. Nothing in this Clause 9.6 shall bar the right of either
Party to seek and obtain injunctive relief from a court of competent
jurisdiction in accordance with applicable law against threatened conduct that
is likely to cause irreparable harm pending completion of the arbitration. For
those matters excluded from arbitration under this provision, the Parties agree
to use the United States Federal Courts located in the Eastern District of New
York and they consent to the jurisdiction thereof for service of process.

 



 

 

 

9.7 Successors, Assigns and Transferees. This Agreement shall not be assignable
or otherwise transferable by NECP without the prior written consent of AppTech.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

9.8 No Third Party Beneficiaries. Except as provided in Section 8 with respect
to indemnification of certain third parties hereunder, nothing in this Agreement
shall confer any rights upon any person or entity other than the parties hereto
and their respective heirs, successors and permitted assigns.

 

9.9 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

9.10 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.

 

9.11 Confidentiality. The parties hereto agree that the terms and provisions
of Section 6 of the SLSA shall apply to any information disclosed by either
party under or in connection with this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

          APPTECH CORP.           By:   /s/ Luke D’Angelo   Name:   Luke
D’Angelo   Title:   Interim Chief Executive Officer       NEC PAYMENTS B.S.C.
(CLOSED)           By:   /s/ Fuad Nonoo   Name:   Fuad Nonoo   Title:   Chairman
and Authorized Person

 



 

 